Citation Nr: 1125088	
Decision Date: 07/01/11    Archive Date: 07/14/11

DOCKET NO.  09-33 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to special monthly compensation based on a need for the regular aid and attendance of another person or by reason of being housebound.


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1952 to October 1956.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

The Veteran is claiming entitlement to special monthly compensation based on a need for the regular aid and attendance of another person or by reason of being housebound.  He contends that his service-connected right shoulder disability prevents him from performing all daily living activities as he cannot use or even raise his arm.  Specifically, the Veteran contends that he is unable to cook, dress, or bathe himself and that he has difficulty using the bathroom without assistance.  He also stated that he was unable to shave due to his bilateral hand disability.  Service connection is currently in effect for total shoulder prosthesis with history of fracture, ununited, right scapula with spurring and marked limitation of joint motion; right hand burn scars; left hand burn scars; scar of the left ear lobe; fractures of the third and eighth ribs; nasal fracture with septal deviation; and a right shoulder scar.

An October 2008 VA aid and attendance examination report stated that the Veteran had limited use of both upper extremities, which required help with all activities of daily living.  It also stated that the Veteran could stand with assistance but could not ambulate.  The report also stated that the Veteran was on wheelchair and unable to leave the house without assistance.  The diagnoses were cerebrovascular accident (CVA) and right shoulder prosthesis.  

Special monthly compensation is payable to a veteran who is permanently bedridden or so helpless as a result of a service-connected disability that he is in need of the regular aid and attendance of another person.  38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. § 3.350(b) (2010).

Here, while the evidence of record shows that the Veteran is in need of regular aid and attendance, and that he is housebound, it is not clear whether the need for aid and attendance or the housebound status is caused solely by his service-connected disabilities.  The October 2008 VA examination report incorporated the Veteran's nonservice-connected CVA into the determination of whether or not the Veteran was housebound or required the regular aid and attendance of another person.  When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that remand may be required if record before the Board contains insufficient medical information for evaluation purposes); Colvin v. Derwinski, 1 Vet. App. 171 (1991); see also Hatlestad v. Derwinski, 3 Vet. App.  213 (1992).  In the present case, the Board finds that clarification is required as to whether the Veteran is housebound or in need of regular aid and attendance by another person based solely and only on his service-connected disabilities, to include his total right shoulder prosthesis.  See Colvin, 1 Vet. App. at 175 (holding that the Board cannot substitute its own judgment for that of a medical professional).

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran to provide him an opportunity to identify all VA and non-VA medical providers who have treated him for his service-connected disabilities during the pendency of this appeal.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain the identified records, the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  The Veteran must then be afforded a VA examination for an assessment as to the Veteran's housebound status or permanent need for regular aid and attendance.  The examiner must determine whether the Veteran is housebound or requires regular aid and attendance for another person based solely and only on the Veteran's service-connected disabilities.  The claims file and a copy of this remand must be provided to the examiner, who must review both before formulating an opinion.

In determining the need for regular aid and attendance, the examiner must consider whether, in light of the Veteran's service-connected disorder, the Veteran is able to dress and undress himself; keep himself clean and presentable; adjust any prosthetic or orthopedic appliances; feed himself, to include preparation of meals, through loss of coordination of upper extremities; use the toilet independently; or is a danger to himself or others as a result of the inherent hazards or dangers of his daily environment.  It is not required that all of the disabling conditions enumerated above be found to exist before a favorable evaluation may be made; the particular personal functions which the Veteran is unable to perform must be considered in connection with his condition as a whole.  The examiner must observe the Veteran's abilities to perform these tasks, and comment accordingly.  The examiner must be mindful that the need for aid and attendance need only be regular, not constant, for an affirmative opinion to be provided.

After review of the claims file, the VA examiner must opine as to whether the Veteran's service-connected disabilities has caused him to be permanently bedridden; resulted in the veteran being so helpless as to be in the need of regular aid and attendance; or rendered him permanently housebound.

Any opinion provided must include a complete rationale.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.  The report must be typed.

3.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

5.  After completing the above actions, the RO must readjudicate the Veteran's claim on appeal, taking into consideration any newly acquired evidence.  If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

6.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is required.)

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

